Citation Nr: 0913492	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of gunshot wound, muscle 
group XIX.

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected diabetes mellitus.

3.  Entitlement to service connection for claimed residuals 
of cerebrovascular accident (CVA), to include as secondary to 
service-connected disability.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for the aid and attendance of another or being 
housebound.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  He has been awarded the Combat Infantryman's Badge and 
a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The issues of service connection for claimed hypertension and 
residuals of CVA, SMC, as well as the claim for entitlement 
to a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of gunshot wound, muscle 
group XIX is shown to be productive of a disability picture 
more nearly approximated by moderately severe muscle 
impairment.  

2.  Manifestations of severe muscle damage to Muscle Group 
XIX are not shown as there are no ragged or adherent scars, 
no wide damage to the muscle group, and no significant loss 
of deep fascia or muscle substance.  There is no sign of 
muscle atrophy.
CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of a schedular rating of 30 
percent, but not higher, for the service-connected residuals 
of gunshot wound, muscle group XIX are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.73, 
Diagnostic Code (DC) 5319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders and 
contentions.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decisions.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  In Vazquez-Flores, the Court found that at a minimum 
adequate VCAA notice requires that a claimant be notified of 
the following four items to substantiate a claim for 
increased evaluation.  First, the claimant must provide, or 
ask the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Second, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that a May 2008 notice letter 
was in full compliance with the requirements of Vazquez-
Flores.  Moreover, the RO readjudicated the appeal in a 
November 2008 Supplemental Statement of Case.  See Mayfield, 
supra.   

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this issue back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

A careful review of the service treatment records shows that 
the Veteran suffered penetrating gunshot wound of the abdomen 
with contusion of the liver and the right kidney in December 
1967.  These wounds were debrided as the Veteran underwent 
thoracico-abdominal exploration for a lacerated liver and 
hemothorax.  The wounds healed in due course.  He was also 
found to have a congenital renal disorder which resulted in 
further work-up and evaluation unrelated to the wounding.

On a VA examination in November 1968, residual scarring was 
noted.  No herniation was found in the scarring.  X-rays of 
the chest and abdomen reveals post-surgical residuals in the 
abdomen, but no other metallic fragments.  The chest study 
showed an old healed fracture of the lateral aspect of the 
right 10th rib, and a possible pleural reaction.  There was 
no active disease.

In a February 1969 rating decision, the RO granted service 
connection for residuals of gunshot wound, muscle group XIX 
and assigned a 10 percent evaluation under DC 5319.  
Additionally, the RO granted service connection for residuals 
of gunshot wound, paraspinal muscles group XX (20 percent 
evaluation under DC 5320); residuals of gunshot wound, right 
pleural cavity (20 percent evaluation under DC 6818); 
residuals, injury right kidney post operative left 
pyeloplasty for left hydronephrosis (10 percent evaluation 
under DC 7509); and, scar, gunshot wound right wrist 
(noncompensable evaluation under DC 7805).  The assigned 
evaluations were effective on August 22, 1968.

In October 2005, the Veteran filed his present claims.  In 
the appealed June 2006 rating decision (with regard to the 
claim for increased rating for the residuals, gunshot wound 
muscle group XIX), the RO increased the evaluations for the 
residuals, gunshot wound paraspinal muscle group XX 
(increased to 40 percent) and scar gunshot wound to the right 
wrist (increased to 10 percent).  These increased evaluations 
were effective on October 28, 2005.  Remaining assigned 
ratings, including the currently appealed rating for 
residuals, gunshot wound muscle group XIX, were unchanged.  

VA treatment records document treatment the Veteran received 
for his various infirmities, most notably residuals of CVA, 
diabetes mellitus and kidney and liver disorder.  In a June 
2006 VA examination report, the examiner recorded the 
Veteran's medical history.  The Veteran made complaints of 
back pain with radiation into the lower extremities as well 
as genitourinary (GU) symptoms.  Examination showed scars 
(due gunshot wound and surgical procedure) on his back, 
abdomen and right wrist.  Notably, he had a 10" well-healed 
surgical scar in the left abdomen, 12" scar in the right 
paramedian area of the abdomen and a 10" curvilinear scar in 
the right upper quadrant.  The right upper quadrant scar was 
adherent on the most posterior end.  It was described as 
stable; deep; with no elevation, depression, inflammation, 
edema or keloid.  There was no induration or inflexibility 
and there was no limitation of motion or other limitation of 
function secondary to the scars.  (It is noted that the 
Veteran took exception to some of these descriptions and 
provided his own description and copies of some pictures that 
are on file and reviewed by the undersigned.)

His abdomen was described as protuberant with normal bowel 
sounds.  His liver, kidney and spleen were not felt.  He was 
diagnosed with gunshot wound involving muscle group XIX and 
muscle group XX on the right with residual back pain and 
gunshot wound with scars and surgical scars of the back and 
abdomen.

In a June 2007 VA muscles examination, the Veteran complained 
of constant pain in the right side of his abdomen and right 
back that radiated to the left side of his back and down into 
his legs bilaterally.  The Veteran reported that multiple 
areas of his abdomen were destroyed from the gunshot; 
however, he was unsure if any muscles were removed.  He 
thought 2 ribs were removed from the rib cage at the right 
flank.  He complained that he had lost some feeling in the 
right anterolateral thigh; although, he was unclear how that 
was related to the abdominal wound.  He did report decreased 
sensation at scars in the right abdomen.

Examination showed the presence of an entry wound scar on the 
right mid-flank near the lower end of the rib margin.  The 
scar measured 1.6 cm (long) by 4.2 cm (wide) and was deep and 
atrophic with no adherence to the underlying tissue.  The 
scar was slightly elevated (particularly at 4 o'clock) and 
depressed in the mid to upper portion.  There was no other 
noted significant disability associated with the scar.

The exit wound scar was located on the right medial back at 
about the iliac crest level, about 3.5 cm lateral to mid-
spine region.  The scar was somewhat oval in appearance and 
there was noted slight soreness (mostly with palpation 
deeper).  There was no adherence to the underlying tissue.  
The scar was depressed about .5cm about mid-portion of the 
scar.  There was no other noted significant disability 
associated with the scar.  There were also noted surgical 
scars in the right upper quadrant, right midline of abdomen 
and right anterior chest.  Overall, there was no noted 
significant disability associated with the scars; except for 
slight restriction of movement at the entry/exit wounds 
(mostly mid-portion).  

There was some subcutaneous tissue loss and questionable loss 
of part of rib lower rib margin at entry scar.  There was 
mild subcutaneous tissue loss in the right back as well.

The Veteran felt part of his rib was missing at the entry 
wound scar.  Muscle strength was normal when the Veteran 
tried to contract his belly, except for mild bulging in the 
right upper quadrant between the ribs and right upper 
quadrant scar.  There was mild decreased sensation to light 
touch middle of vertical scar and adjacent regions.  There 
was also mild decreased sensation to light touch right 
anterolateral thigh (just below hip and above knee).  The 
residuals, gunshot wound muscle group XIX were said to have a 
moderate to severe impact on the Veteran's activities of 
daily living.  The examiner commented that "based on 
patient's symptoms with residuals of GSW that entered right 
flank/abdomen & exited right back, I would say these 
residuals are severe."  The examiner further noted that some 
of the Veteran's symptoms were possibly related to another 
condition.

Under 38 C.F.R. § 4.73, DC 5319, a 10 percent evaluation is 
assigned for a moderate disability of the muscles 
contemplated by muscle group XIX.  A 30 percent evaluation is 
assigned for a moderately severe disability of the muscles 
contemplated by the muscle group.  A 50 percent evaluation is 
assigned for a severe disability of the muscles contemplated 
by the muscle group.   

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service 
department records of in-service treatment for the wound and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  

Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record and 
the doctrine of reasonable doubt, the Board finds the 
service-connected disability picture more nearly approximates 
that of moderately severe disability of the muscle group XIX 
as contemplated by a 30 percent evaluation under DC 5319.  
See 38 C.F.R. § 4.73.  In this regard, the Board notes the 
June 2007 VA muscle examination showed some subcutaneous 
tissue loss and questionable loss of part of rib lower rib 
margin at entry scar, bulging in the right upper quadrant 
between the ribs and right upper quadrant scar, decreased 
sensation to light touch middle of vertical scar and adjacent 
regions.  The service-connected disability had a moderate to 
severe impact on the Veteran's activities of daily living.  
Further, the examiner commented that the Veteran's disability 
was severe; although, it was indicated that some of the 
symptoms were possibly related to another condition.

It is noted that the moderate to severe terminology used by 
the examiner is not binding on the rating criteria, nor is it 
indicated that the rating criteria were used.  While 
appellant has reported rib removal that has not been 
confirmed.  There was apparently a rib fracture which healed 
well and the clinical absence of any ribs has not been 
demonstrated.  Moreover, while there is significant scarring, 
it is not shown to cause functional limitations.  There is 
some decreased sensation, and that is contemplated in the 
increased rating assigned herein.

While the current findings are found to more nearly represent 
moderately severe muscle damage, a severe rating is not 
warranted.  He does not have ragged muscles, loss of 
significant muscle mass or fascia, nor is there loss of 
coordinated movements when compared with the other side.  
Studies have not shown significant retained fragments, 
significant if any adherence, or other findings of severe 
impairment.  As such, a rating in excess of 30 percent is not 
warranted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his service-connected residuals, gunshot wound muscle 
group XIX interfered with his employment status beyond that 
interference contemplated by the assigned evaluation (the 
Veteran is retired), and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Overall, the evidence of record justifies the assignment of a 
30 percent evaluation for the service-connected residuals, 
gunshot wound muscle group XIX and the Veteran's appeal is 
allowed to this extent.  


ORDER

A schedular rating of 30 percent, but not higher for the 
service-connected residuals, gunshot wound muscle group XIX 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

The Veteran contends that his currently diagnosed 
hypertension and residuals of CVA are secondary to his 
service-connected diabetes mellitus.  The Board notes that a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b). 

The June 2006 VA examination report confirmed the Veteran's 
diagnosed hypertension and CVA residuals.  A July 2007 
addendum reported that the CVA was not secondary to the 
diabetes since the diabetes was not discovered until the 
stroke was present.  The doctor felt the stroke (CVA) was 
more likely secondary to the hypertension.  However, neither 
the examination nor addendum statement addressed whether the 
Veteran's hypertension or CVA was made worse by his service-
connected diabetes mellitus.  The Board notes that VA 
regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2008).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Additionally, the Board notes a February 2008 VA treatment 
record indicates that the CVA was at least as likely related 
to an injury, disease (specifically diabetes mellitus) or 
event occurring during the Veteran's military service.  Thus, 
the Board finds that a more contemporaneous VA examination is 
necessary.

The Veteran also claims entitlement to SMC and to a TDIU 
rating.  Given the development suggested above, further 
action cannot be taken on these issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Were 
for instance, service connection granted for additional 
disability it could impact on these issues.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The Veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the Veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

2. The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
hypertension and CVA residual disorders.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The Veteran should also be 
informed that he can submit evidence to 
support his claims.

3.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his hypertension and CVA 
residual disorders.  The Veteran's claims 
folder must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the claimed 
hypertension and CVA 
residuals are related to the 
service-connected diabetes 
mellitus?
  
(b.)	If not, then are the claimed 
hypertension and CVA residual 
disorders aggravated (i.e., 
worsened beyond its natural 
progression) by the Veteran's 
service-connected diabetes 
mellitus?  If so, the 
examiner should attempt to 
objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


